Citation Nr: 0842725	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include osteoarthritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, to include degenerative disc disease 
(DDD) and herniated nucleus pulposus (HNP) of the L5-S1 disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1995.

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In a decision dated August 2001, the RO denied the 
veteran's claims for entitlement to service connection for 
cervical and lumbar spine disorders.

2.  The veteran did not appeal those decisions and they 
became final one year later.  

3.  Evidence received since the RO's August 2001 decision is 
relevant and probative to both issues on appeal.

4.  A chronic cervical spine disorder was not manifest during 
service or for many years thereafter; the veteran's current 
cervical spine disorder is unrelated to service.

5.  A chronic lumbar spine disorder was not manifest during 
service or for many years thereafter; the veteran's current 
lumbar spine disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 2001 
decision denying service connection for cervical and lumbar 
spine disorders is new and material, and the claims are 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  A cervical spine disorder, to include osteoarthritis, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A lumbar spine disorder, to include DDD and HNP of the 
L5-S1 disc, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
cervical and lumbar spine disorders.  The RO denied these 
claims in August 2001.  He did not appeal the RO's decision 
and, in August 2002, the decision became final.  In August 
2005, he again filed a claim for entitlement to service 
connection for cervical and lumbar spine disorders.  In 
September 2006, the RO found that new and material evidence 
had been submitted, and reopened both claims.  

The evidence of record at the time of the August 2001 
decision included the veteran's service treatment records 
from August 1987 until July 1995, and his written statements.  
While the RO found a history of in-service lumbar and 
cervical spine disorders, the claims were denied on the basis 
that there was no showing of a current disorder or evidence 
of a nexus between any current disorders and active duty 
service.  

With respect to the claim for a cervical spine, since the 
RO's decision became final, the veteran submitted 
chiropractor treatment records from approximately August 2002 
to October 2003.  These records indicate that the received 
treatment on the C2-C3 disc, but the nature of the treatment 
was not specified.  At a neurosurgery consult evaluation in 
January 2006, he exhibited less than normal motion.  

The veteran also underwent a VA examination in March 2006.  
There, he was diagnosed by the examining physician with 
"early osteoarthritic change at the C3-C4 and C5-C6 discs."  
The examining physician also addressed the issue of medical 
nexus.  Given that his claim for a cervical spine disability 
was denied in August 2001 partially on the basis that there 
was no indication of a current disorder, the Board concludes 
that this information is both new and material to the claim.  

With respect to the claim for a lumbar spine, the veteran 
submitted chiropractor's treatment reports from approximately 
August 2002 to October 2003, which indicate that he continued 
to be treated for low back pain during this time.  
Subluxation of the L4-L5 disc was also observed.  In 
addition, VA outpatient treatment records dated from April 
and May 2005 reflect complaints of worsening low back pain.  
These records were accompanied by a May 2005 MRI, which noted 
mild narrowing of the L5-S1 disc.  

Moreover, the veteran has submitted neurology consult reports 
from a spinal neurologist dated from January to May 2006.  
These records reflect a diagnosis of a herniated L5-S1 disc.  
He ultimately underwent a left L5-S1 laminectomy and 
discectomy with micro dissection in April 2006.  The 
neurologist, as well as another chiropractic physician, 
provided nexus opinions in February 2007.  

Finally, the veteran underwent a VA examination in March 
2006, where he was diagnosed with a "[lumbosacral] strain 
with [intervertebral disc syndrome] involving the L5/S1 nerve 
root and the sciatic peripheral nerve."  The examining 
physician also provided an opinion as to the relationship 
between this disorder and active duty service.  

Given that his claim for a low back disorder was denied in 
August 2001 partially on the basis that there was no 
indication of a current disorder, the Board concludes that 
the evidence outlined above is both new and material to this 
claim.  Consequently, in this case, the Board finds that the 
current evidence submitted by the veteran since the final 
rating decision is new and material to both claims under 
38 C.F.R. § 3.156(a).  Thus, the veteran's application to 
reopen the claims is granted.   

Service Connection on the Merits

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2008).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The veteran's service treatment records indicate that he 
sought treatment in November 1989 for a six-week history of 
neck pain without a history of trauma.  The evaluating 
physician observed a left sided paracervical muscle spasm, 
but no vertebral tenderness, full range of motion, and no 
observed neuralgia.  He was diagnosed with a cervical strain, 
and prescribed a cervical collar, painkillers and light duty.  

The veteran returned to the aid station later in November 
1989, complaining that his neck had not improved, but again 
exhibiting no neuralgia or muscle spasms.  Although he 
complained of pain, he was diagnosed with a "resolving 
muscle cervical region" and was returned to duty.  In July 
1991, he again complained of neck pain and stiffness, and was 
again diagnosed with a muscle strain.  

In April 1993, the veteran was taken, "in full spinal 
immobilization," to the base hospital emergency room after 
falling approximately eight feet while running on an obstacle 
course.  While he experienced neck pain as a result of the 
accident, a follow-up report from a battalion aid station 
that same month diagnosed a cervical strain.  Additionally, 
X-rays on the cervical spine in April 1993 showed intact disc 
spaces with normal soft tissues and atlanto-axial 
relationships.  

At his separation physical in February 1995, there was no 
mention of spinal abnormalities of any sort on his medical 
history, despite his listing nine other unrelated disorders, 
including knee pain, headaches, hayfever, head trauma, chest 
pressure, indigestion, undescended testicles, weight 
fluctuation, and forgetfulness due to stress.  The clinical 
evaluation of his spine was normal.  Therefore, the Board 
finds no evidence of a chronic cervical spine disorder at the 
time of discharge.

Post-service evidence is absence of complaints related to the 
neck for many years after discharge.  Specifically, the next 
indication of back pathology of any kind is reflected in a 
chiropractor's evaluation in August 2002.  At that time, the 
veteran complained of low back, mid-back, and buttock/hip 
pain since the previous Sunday (several days' duration).  A 
muscle spasm in the right levator scapula was noted.  

He underwent regular chiropractic treatment but did not have 
any complaints related to the neck until October 2002, when 
an adjustment at C3 was noted in the treatment records.  In 
February 2003, he was receiving adjustments at C2 and C3.  It 
appears that the last treatment was in September 2003.  There 
was no specific cervical spine diagnosis reported.

Even assuming cervical complaints as early as August 2002, 
the Board emphasizes the multi-year gap between his last 
complaints of neck pain during active duty (1993) and initial 
reported symptoms related to back pathology in 2002 (a 9-year 
gap).  The Board specifically notes the absence of any 
cervical spine complaints in his separation physical in 
February 1995.  Moreover, at the time of initial treatment, 
he did not report that the symptoms had been of long-standing 
duration.

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Of particular note, the Board places 
significant probative value on a March 2006 VA examination 
undertaken specifically to address the issue on appeal.  
There, the veteran reported neck problems since November 1989 
marked by stiffness and difficulty moving his head.  However, 
he exhibited no evidence of radiating pain or muscle spasm 
during movement.  There was also no tenderness.  

After reviewing the claims file, interviewing the veteran, 
and conducting a physical examination, the examiner diagnosed 
"early osteoarthritic change at the C3-C4 and C5-C6 
levels."  He also opined that it was "less likely as not" 
that the disorder was related to military service, as "he 
fell on the obstacle course flat on his back" which would 
not have caused a cervical spine injury.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  

There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history or that he 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.  As a result, the weight of the evidence is 
against a finding of a nexus between his cervical spine 
complaints and active duty service.

Lumbar Spine

As noted above, the veteran fell running the obstacle course 
in April 1993 while on active duty.  His complaints included 
low back pain; however, it does not appear that he was 
hospitalized.  The next day, he visited his battalion aid 
station with lumbar spine pain without neuropathy, and was 
diagnosed with "resolving" low back pain.  Additionally, an 
aid station report from the end of April 1993 indicated that 
he still had pain, but negative straight leg raise tests and 
no neuralgia.  A radiology report noted all lumbar disc 
spaces were intact, without evidence of fracture or 
subluxation, and reported a "normal lumbosacral spine."  

In July 1994, he again experienced low back pain after moving 
furniture.  Although there was discomfort while sitting, he 
denied numbness or tingling, and straight leg raise tests and 
motor strength were normal.  Here, the evaluating physician 
again diagnosed a low back strain.  

At his separation physical in February 1995, there was no 
mention of spinal abnormalities on his medical history, 
despite his listing nine other unrelated disorders, including 
knee pain, headaches, hayfever, head trauma, chest pressure, 
indigestion, undescended testicles, weight fluctuation, and 
forgetfulness due to stress.  The clinical evaluation of his 
spine was normal.  Therefore, the Board finds no evidence of 
a chronic lumbar spine disorder at the time of discharge.

Post-service evidence is absence of complaints related to the 
low back for many years after discharge.  Specifically, the 
next indication of lumbar spine symptomatology was reflected 
in a chiropractor's evaluation in August 2002.  At that time, 
the veteran complained of low back, mid-back, and buttock/hip 
pain since the previous Sunday (several days' duration).  He 
reflected that he was unsure what caused the problem but had 
used a heating pad.  He denied ever having similar symptoms 
to the present condition.    

In a follow-up treatment record, he identified the causative 
factor as "possibly at work."  His occupation was listed as 
a machinist.  During chiropractic care, the doctor ordered 
occasional work restriction.  It appears that the veteran 
continued to receive chiropractic treatment until September 
2003.

As above, the Board emphasizes the multi-year gap between his 
last symptomatology related to the low back while in-service 
(1993) and his first indication of low back complaints in 
2002 (9 years).  Moreover, in April 2005 he reported that he 
had been experiencing low back pain for "3 to 4 years," 
dating the onset to the 2001-2002 time frame, which is 
consistent with his initial treatment.  For this reason, 
continuity of symptomatology has not been shown.  See Maxson, 
230 F.3d at 1333; Mense, 1 Vet. App. at 356.

Next, the Board will consider where there is evidence of a 
nexus between the veteran's active duty service and his 
current disorder.  As noted above, he complained of worsening 
back pain in April 2005.  While the pain was exacerbated by 
bending or sitting, there was no radiating pain.  The 
evaluating nurse noted tenderness over the sacroiliac and 
paraspinal muscles in the low back, but straight leg raising 
tests were substantially normal.  Furthermore, an MRI from 
May 2005 indicated mild narrowing of the L5-S1 disc, but was 
otherwise normal.  However, there was no etiology made at 
that time.  In August 2005, he filed the current claim.

In January 2006, the veteran sought care from a neurosurgeon.  
At the initial office visit, he reported back pain starting 
in 1992, which he attributed to a fall on an obstacle course 
in service.  Parenthetically, although he reported to the 
neurosurgeon that he fell in 1992, the service treatment 
records clearly show that the fall occurred in 1993.  For 
purposes of this decision, the Board accepts that the 
reported post-service date is meant to reflect the 1993 fall.  

Nonetheless, the private physician noted that the veteran had 
received some temporary relief from chiropractic care.  An 
MRI showed a lateral herniated disc and stenosis.  The 
history of pain since an in-service fall continued to be 
reported in the treatment records.  Ultimately, a 
laminectomy-discectomy was done in April 2006.  

The veteran underwent a VA examination in March 2006, where 
he exhibited a limited range of motion in most aspects with 
"signs of lumbosacral nerve root compression."  While there 
were no complaints of radiating pain on movement, he did 
display some reduced sensory function in the lower 
extremities.   At the time of the examination, he was 
diagnosed with "degenerative disc disease or herniated 
nucleus pulposus of the L5-S1 disc."  

The physician later amended this diagnosis to a 
"[lumbosacral] strain with [intervertebral disc syndrome] 
involving the L5/S1 nerve root and the sciatic peripheral 
nerve."  After a review of the record, the examiner opined 
that it was "less likely as not" that the disorder was 
related to military service, as "he fell on the obstacle 
course flat on his back and this would not cause a rupture of 
the disc."  A clear reading of this report is that the 
veteran's current low back disorder was not related to his 
in-service fall.

In support of his claim, the veteran submitted a February 
2007 statement from his private chiropractor who, based on 
his treatment of the veteran since August 2002, diagnosed him 
with "progressive and ongoing spinal degeneration," and 
believed that the fall in April 1993 (date correctly 
reported) was the "catalyst for this ongoing degenerative 
process to begin."  A February 2007 statement from his 
private neurosurgeon opined that "the fall in 1993 was more 
likely than not a significant contributor to his chronic 
discogenic pain and the degenerative discs."  

As with all types of evidence, it is the Board's 
responsibility to weigh the conflicting medical evidence to 
reach a conclusion as to the ultimate grant of service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may favor the opinion of one competent 
medical expert over another if its statement of reasons and 
bases is adequate to support that decision.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the 
Board decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question at issue.

In weighing the opinion of the VA examiner against the 
opinions of the private physicians, the Board finds the VA 
examination more probative.  First, the private physicians 
did not have the opportunity to review the veteran's claims 
file, specifically his service treatment records which were 
related to the injury.  
 
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); but see 
Nieves-Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 
1, 2008) (private physicians' failure to review claims file 
does not automatically render their opinions without 
probative value).  

In this case, the nature of the veteran's active duty injury 
and the associated symptomatology, in addition to the nature 
of the treatment he received at that time, were instrumental 
to the VA examiner's opinion.  Specifically, the VA's 
examiner's reliance on how the veteran fell, and the lack of 
chronic pathology beyond muscle spasms while in-service were 
considered in rendering his decision.

On the other hand, the private chiropractor and neurosurgeon 
based their opinions on the veteran's statements that he had 
experienced back pain since 1993.  This fact is not supported 
by the record.  The Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects his statements.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) that Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not 
bound to accept uncorroborated account of veteran's medical 
history but must assess the credibility and weight of the 
evidence provided by the veteran rejecting it).

On the issue of credibility, in contrast to the statements of 
the private chiropractor and neurosurgeon, the 
contemporaneous service treatment records associated with the 
April 1993 fall noted complaints of low back pain; however, 
it appeared to have  resolved because his spinal evaluation 
was normal at the time of discharge two years later.  
Therefore, while the veteran reported to the private 
chiropractor and neurosurgeon that he had experienced back 
pain since 1993, is not supported by the contemporaneous 
service treatment records.  As noted above, these record were 
reviewed by the VA examiner but not the private doctors.

Moreover, at the time he sought initial treatment in 2002, he 
reported a several days' history of low back symptomatology.  
When asked about a cause he was unsure, then subsequently 
related it to possibly work.  It was not until he filed a 
claim in August 2005 that he attributed his low back symptoms 
to his in-service fall.  And by the time of the first 
neurosurgeon visit in 2006, he consistently reported a 
history of low back pain since the 1993 fall.  

However a physician's opinion based upon a previously 
considered and rejected account is based upon an inaccurate 
factual premise and has no probative value.  Reonal, 5 Vet. 
App. at 460-61.  In this case, the evidence (including 
service and post-service records), do not support a finding 
that the veteran had low back symptomatology since 1993.  As 
noted above, he spent two additional years in service without 
further low back complaints.  Moreover, when treated in 2002, 
he described an acute onset rather than symptomatology of 
long-standing duration.

A physician's opinion based on the veteran's layman account 
of an illness from many years ago, which is otherwise 
uncorroborated by competent medical evidence of record, can 
be no better than the veteran's bare contentions.  Swann, 5 
Vet. App. at 233; Wilson, 2 Vet. App. at 618.  In this case, 
the veteran's account of his long-standing back pain is not 
supported by the evidence of record.

In this case, the physicians' opinions are based, at least in 
part, on the veteran's reported history.  However, the Board 
finds that his assertions as to the post-service consequences 
of the in-service fall are unsupported, not reliable and not 
credible.  Medical opinions based upon an unreliable history, 
as discussed above, are equally unreliable.

Next, medical examination reports must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

In this case, the letter from the private chiropractor 
primarily outlined his treatment of the veteran in 2002, 
including the ultimate need for surgery.  He wrote that the 
veteran's symptomatology was progressive over time and was 
consistent with ongoing spinal degeneration.  He concluded 
that the April 1993 fall was a "catalyst for this ongoing 
degenerative process to begin" and that it should be 
considered a service-connected disability.  The neurosurgeon 
offered only that "the fall in 1993 was more likely than not 
a significant contributor to [the veteran's] chronic 
discogenic pain and the degenerative discs (L4,5 and 
L5,S1)."  

However, neither of the private doctors offered a basis for 
their opinions.  On the other hand, the VA examiner offered a 
rationale that a ruptured disc would less likely occur based 
on the type of the fall (on his back) as contrasted to 
landing on the feet, which "would have been more apt to 
happen because of the verticality of the force."  Therefore, 
greater weight is assigned to the VA examination.

Next, the veteran asserts that the claim was denied using 
only the information from the VA examiner as a general 
practitioner rather from his private specialists.  
Parenthetically, the Board notes that this same VA examiner 
rendered a positive opinion on another claim (knee) in the 
same examination.  Therefore, the challenge to his credential 
as to this issue (but not the other) is unwarranted.  
Moreover, the examination itself was thorough, including a 
review of the veteran's complaints, past medical history, 
physical assessment, and diagnoses.  In addition, the 
examiner specifically addressed the critical inquiry on 
appeal.

In sum, the Board assigns greater probative weight to the 
opinion of the VA examiner, who reviewed the contemporaneous 
service treatment records, and offered a rationale for his 
opinion.  Accordingly, the weight of the evidence is against 
a finding of a medical nexus.

With regard to both claims, the Board has considered 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued cervical and lumbar spine symptomatology since 
active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorders began in 
service, the separation examination was absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect treatment related to either disorder for nine years 
following his most recent complaint in active duty service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
cervical and lumbar spinal disorders and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against both claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, both claims are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that the claim was reopened, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (adequate notice under the VCAA with respect to 
new and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial).

Even so, a notice letter provided to the veteran in August 
2005 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

As to the issues for direct service-connection, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the merits by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2007 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the service connection claims were 
readjudicated, and a statement of the case was issued in 
October 2007.  Consequently, the Board finds that the duty to 
notify has been satisfied.   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Furthermore, a 
specific VA medical opinion from March 2006 was provided that 
directly addressed the issues on appeal.
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen the claim of entitlement to service 
connection for a cervical spine disorder, to include 
osteoarthritis, is granted.

The application to reopen the claim of entitlement to service 
connection for a lumbar spine disorder, to include DDD and 
HNP of the L5-S1 disc, is granted.

Service connection for a cervical spine disorder, to include 
osteoarthritis, is denied.

Service connection for a lumbar spine disorder, to include 
DDD and HNP of the L5-S1 disc, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


